Citation Nr: 0512092	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability of the 
right arm (to include limitation of flexion), claimed as 
residuals of a knife stab wound to the right arm.

2.  Entitlement to an increased (initial compensable) 
disability rating for scars on the chest and right arm. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, granted service connection for scars of the chest and 
right arm, with the assignment of a noncompensable evaluation 
therefor, effective July 30, 1973; and denied service 
connection for residuals of knife stab wound to the right 
arm.  Appeal to the Board was perfected only with respect to 
these two issues.

In December 2004, the veteran testified in person before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
in Pittsburgh, Pennsylvania.  The hearing transcript is of 
record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record below, the Board finds that 
further evidentiary development is warranted before the claim 
can be adjudicated on its merits as to both issues.  A remand 
would ensure that the veteran's due process rights, including 
those associated with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), as amended, and VA regulations implementing VCAA, 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
met.  The specific bases for remand are set forth below.

Service Connection for Knife Stab Wound Residuals

The service medical records indicate that the veteran entered 
active duty with only a single scar noted on the left side of 
the chest.  See July 1952 service entrance examination 
report.  In June 1955, he was involved in an incident in 
which another serviceman physically assaulted him.  He was 
hospitalized for apparently a lengthy period for multiple 
knife stab wounds on the upper body area, primarily on the 
right chest and upper right arm.  The Board notes that some 
of the words used in the service medical records to describe 
the injury included "deep" lacerations and "penetrating" 
wounds.  

The service personnel records indicate that the stabbing 
incident had occurred near a bar while the veteran was off 
duty, without official authorization for leave.  Nonetheless, 
after an investigation, the record of which is included in 
the service personnel records, it was determined that the 
incident was deemed to have occurred in the line of duty and 
not due to misconduct on the veteran's part.  

In light of the foregoing, there is ample evidence of 
occurrence of an in-service incident pertinent to the issue 
of the service connection.  The record also includes a March 
2002 VA compensation and pension (C&P) examination report; 
however, the report is not sufficient to enable an 
adjudication of the merits of the claim.  More specifically, 
the examiner noted that the veteran has some mild right 
biceps muscle weakness and contraction.  He did not, however, 
provide an opinion as to whether the biceps weakness and 
contraction are related to the knife wounds.  He said: 
"whether this is secondary to his being left handed 
dominantly or his sedentary lifestyle or whether it was due 
to muscle damage as a result of his knife wounds is unclear . 
. . ."  Further examination should result in a definite 
finding as to what disability the veteran has with respect to 
the biceps muscle weakness and contraction, and then a more 
definite opinion as to the etiology of the disability.  

Increased Rating Claim - Scars

The veteran's scars of the chest and right arm are currently 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).  During the pendency of this appeal, VA's rating 
schedule in 38 C.F.R. Part 4 pertaining to evaluation of 
service-connected skin disorders, including scars, were 
revised, effective August 30, 2002.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  The revisions are codified at 
38 C.F.R. § 4.118 (2004).  The amendments did not, however, 
affect Diagnostic Code 7805 under which the veteran's scars 
are rated.  It also is noted that, under both the old and new 
Diagnostic Code 7805, other scars are rated on limitation of 
function of the affected part.

The evidence indicates that the veteran's scars on the chest 
and right arm (two separate scars on the right upper arm; 
three on the right lateral chest wall), on the whole, are not 
problematic, as there is no reported pain on the site of the 
scars; the scars are not tender, adherent, or inflamed; and 
the scars reportedly do not impede or interfere with normal 
functioning.  In this connection, it is noted that the 
veteran is left-extremity dominant.  Nonetheless, there 
apparently is some limitation as indicated by range-of-motion 
testing - while right forearm supination and pronation and 
right elbow flexion are within normal limits, there is a 10 
degree decrease in range of motion for right elbow extension.  
See March 2002 VA compensation and pension (C&P) examination 
report.        

The Board acknowledges that the only objective evidence of 
limitation of motion associated with the right extremity, as 
documented in the March 2002 C&P examination report, is 
slight decrease in motion (extension) of the right elbow.  
What the evidence does not specifically explain is whether 
this decrease in range of motion may be due to the service-
connected scars, singly, or as a group, and in particular, 
the scars on the arm.  

Importantly, the Board notes that the scars currently 
observed on the right arm are reportedly located on the upper 
part of the arm (without specificity as to how far up the 
arm, e.g., whether the scars are located closer to the right 
shoulder or the right elbow), and not on or around the elbow.  
Furthermore, the scars on the upper arm are relatively small 
in size (each 7 centimeters long, one-half centimeter wide), 
and, thus, if located closer to the shoulder, would not be 
large or long enough to reach the elbow.  In this connection, 
the Board notes that the evidence, at this juncture, suggests 
that the limitation of motion in the right elbow may be 
related to an old injury unrelated to the service-connected 
knife wound incident, and the result of the in-service 
stabbing incident.  More specifically, in October 1973, a VA 
medical examiner noted both the existence of stab wound scars 
on the right upper arm and right chest and limitation of 
motion of the right elbow, but nonetheless stated that the 
etiology of limitation of motion was unknown (he also added: 
"probably due to an injury which the veteran cannot recall 
now").  

Notwithstanding the above, the Board has taken the entire 
record into consideration, and noting, in particular, that 
the in-service incident involved significant wounds, it finds 
that further evaluation would afford the veteran another 
opportunity to determine more definitively whether the 
scarring might have any bearing on the ability to move the 
elbow.  Furthermore, as this appeal is subject to remand with 
respect to the service connection issue, a single examination 
could provide further evidence needed for the increased 
rating issue as well.  

In light of the foregoing, the claim is REMANDED for the 
following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence 
relevant to the claims that he has in his 
possession.   

2.  Schedule the veteran for a VA C&P 
medical examination to determine (a) what 
disability the veteran has with respect 
to the right biceps muscle 
weakness/contraction; and (b) whether it 
is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent) that 
this disability is etiologically related 
to 
in-service knife stab wounds to the chest 
and right arm; and (c) whether the 
limitation of motion noted in the right 
elbow is due to the service-connected 
scars.  See March 2002 C&P examination 
report.   

The examiner should review the entire 
claims folder, which should include a 
complete copy of this remand order, 
before issuing the written report 
requested herein.  The examination report 
should reflect that the claims file was 
reviewed.

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  The examiner should 
discuss any evidence that the veteran's 
complaints are not supported by the 
physical findings.  If the examiner is 
not able opine on any requested issue or 
question posed without resorting to 
conjecture or speculation, he should so 
state and explain the reasons therefor.  
The examiner also should conduct or order 
diagnostic testing, such as X-rays, as 
deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

3.  Thereafter, conduct any other 
appropriate evidentiary development.  
Then, review the entire record and 
readjudicate the claim.  If the decision 
is adverse to the veteran, issue an 
updated Supplemental Statement of the 
Case, and give the veteran and his 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




